UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1350


JOHN A. NELL; REBECCA I. NELL, wife,

                Plaintiffs - Appellants,

          v.

WIELAND FINANCIAL SERVICES LLC; SABADELL UNITED BANK, and
subsidiary VirtualBank,

                Defendants - Appellees,

          and

NORTHSTAR MORTGAGE GROUP LLC; JOHN WIELAND;        DAVE    SANDER;
JOHN AND JANE DOES 1-10; BETH LOFTIS,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:13-cv-00639-JFA)


Submitted:   July 29, 2014                  Decided:      July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Nell; Rebecca I. Nell, Appellants Pro Se.         Thomas
Chester Hildebrand, Jr., Kristina M. McGuire, PARKER, POE, ADAMS
& BERNSTEIN, LLC, Charleston, South Carolina; Phyllis Walker
Ewing, Robert E. Sumner, IV, MOORE & VAN ALLEN, PLLC,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Appellants John A. Nell and Rebecca I. Nell appeal the

district     court’s    order    accepting      the    recommendation    of     the

magistrate    judge     and   dismissing     their    action   for    failure    to

state   a   claim   upon      which    relief   can   be   granted.     We    have

reviewed the record and find no reversible error.

            Accordingly, we affirm for the reasons stated by the

district court.        Nell v. Wieland Fin. Servs., LLC, No. 0:13-cv-

00639-JFA     (D.S.C.    Mar.    18,    2014).        We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                         3